Citation Nr: 0516572	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including an emotional instability reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from January 1954 to 
June 1956.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for an emotional 
instability reaction.  

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The Board realizes that he 
was provided a letter in September 2003 containing an 
explanation of the evidence needed to show his entitlement to 
service connection.  However, the RO did not provide an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  So that letter did not 
comply with the VCAA.  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  And the Board, itself, cannot 
correct this procedural due process deficiency; rather, the 
RO must.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



Moreover, the Board notes that the veteran and his 
representative repeatedly requested that the RO obtain his VA 
medical records from the Butler VA Medical Center (VAMC).  
The veteran's representative mentioned the veteran currently 
receives treatment there, and the veteran, in his VA Form 21-
4142 (Authorization and Consent to Release Information to 
VA), also mentioned a possible hospitalization at the Butler 
VAMC in 1985.  However, it does not appear the RO attempted 
to obtain any of these relevant VA treatment records.  These 
records may contain important medical evidence or 
confirmation of his claim.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").

In addition, a review of the record on appeal indicates that 
a VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's current acquired 
psychiatric disorder - and, especially, whether this 
condition is somehow attributable to his service in the 
military.  His service medical records (SMRs) document he was 
treated while in the military for an emotional instability 
reaction, which was noted as existing prior to service.  His 
self-reported history at that time confirms that he had 
experienced relevant symptoms before entering the military.  
This was at a time contemporaneous to the events at issue, 
when there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  Consequently, this 
type of evidence is generally given a significant amount of 
probative weight.  See, e.g., Struck v. Brown, 9 Vet. App. 
145, 155-56 (1996).

Nevertheless, the veteran's post-service medical records 
indicate he was treated in November 1975 for alcohol 
dependence and depressive neurosis.  And, at that time, he 
reported a concussion and skull fracture in 1972 due to an 
automobile accident.  Furthermore, as mentioned, he and his 
representative suggested that he had a lengthy history of 
more recent psychiatric treatment, since at least 1985.

So the evidence of record is unclear whether his current 
acquired psychiatric disorder, if any, was incurred or 
aggravated during his military service.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter 
addressing his claim of entitlement to 
service connection for an acquired 
psychiatric disorder, including an 
emotional instability reaction.  The 
prior letter, sent in September 2003, is 
insufficient.  The VCAA letter must 
include notification of whose specific 
responsibility - his or VA's, it is for 
obtaining the supporting evidence.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

And the veteran must be given an 
opportunity to supply additional 
information, evidence, and/or argument 
in response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the complete records of the 
veteran's treatment at the Butler VAMC, 
particularly those dated prior to and 
during 1985.  If no records can be found, 
or if any of the veteran's records have 
been destroyed, obtain a specific, 
written confirmation of that fact.

3.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the nature, 
severity, and etiology of his current 
acquired psychiatric disorder.  The VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this disorder is related to his service 
in the military and his treatment for a 
pre-existing emotional instability 
reaction prior to his medical discharge 
from the service.  And to facilitate 
making this determination, please review 
all relevant evidence in his claims file, 
including a copy of this remand.  Conduct 
all diagnostic testing and evaluation 
necessary to make this determination.  

A medical opinion is specifically needed 
to determine whether any current 
psychiatric disorder is causally or 
etiologically related to the veteran's 
period of active military service, 
including his treatment while on active 
duty for an emotional instability 
reaction, taking into consideration his 
medical, occupational, and recreational 
history both prior to and since his 
active service.  In rendering this 
opinion, the examiner should address 
whether the veteran's pre-existing 
emotional instability reaction was 
aggravated (i.e., chronically worsened or 
permanently increased in severity) during 
his active military service.   If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


